Application for stay of proceedings before the United States Court of Appeals for the Ninth Circuit in case No. 03-55785, presented to Justice O’Connor, and by her re*1172ferred to the Court, granted pending the filing and disposition of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, the stay shall terminate upon the sending down of the judgment of this Court.